Citation Nr: 0303105	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  98-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran had active service from September 1967 to 
September 1969. 

The veteran's claim for service connection for a psychiatric 
disability (claimed as a "nervous condition" and PTSD) was 
denied in February 1993.  The veteran did not appeal that 
decision.  

In March 1997, the RO received the veteran's request to 
reopen the claim.  In a November 1997 rating decision, the RO 
denied the request on the basis that new and material 
evidence had not been submitted.  The veteran disagreed with 
the November 1997 rating decision and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 1998.  

In September 2001, the Board remanded the issue listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denial.  

The veteran presented personal testimony before a RO Hearing 
Officer in September 1998.  A transcript is of record.  The 
Board notes that, although the veteran requested a BVA 
hearing in his March 1998 VA Form 9, he specifically withdrew 
his request in a March 1999 letter, signed by him.  




FINDINGS OF FACT

1.  In an unappealed February 1993 rating decision, the RO 
denied service connection for a psychiatric disability, to 
include PTSD. 

2.  The evidence associated with the claims file subsequent 
to the RO's February 1993 rating decision is not new and is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's February 1993 decision denying service 
connection for a psychiatric disability, to include PTSD, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).

2.  Since the RO's February 1993 decision, new and material 
evidence has not been received, and so the veteran's claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD is not reopened.  38 U.S.C.A. § 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include PTSD, 
which was denied in February 1993.  

The Board points out that, although the RO reopened the claim 
for service connection for a psychiatric disability to 
include PTSD in an April 1999 SSOC, and adjudicated the claim 
on the merits, the Board must first examine whether the 
evidence warrants reopening the claim.  This is significant 
to the Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
November 1997 rating decision, the February 1998 statement of 
the case (SOC), and by the April 1999 and November 2002  
SSOCs of the pertinent law and regulations and the need to 
submit additional evidence on his claim.  

The Board's September 2001 remand was calculated, in part, to 
ensure that the veteran was properly notified under the VCAA.  
This has, in fact been accomplished by the RO.  A letter was 
sent by the RO to the veteran in July 2002, with a copy to 
his representative, which specifically referenced the VCAA.  
Crucially, the veteran was informed by the RO by means of the 
July 2002 letter as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any such records. 

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.   

As discussed immediately above VA's duty to assist the 
veteran in the development of his claim does not attach at 
this stage.  The Board adds that its September 2001 remand 
was triggered, in addition to the enactment of the VCAA 
during the course of the veteran's appeal, by the fact that 
there was another veteran with a very similar name.  The 
remand was to make sure that no evidence pertaining to this 
veteran was misplaced.  The RO took steps to accomplish this.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [compliance 
by the originating agency with remand instructions is neither 
optional nor discretionary; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).

Where a veteran served 90 days or more during a period of war 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Finality/new and material evidence
  
The law states that, in general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  As the veteran filed his claim prior 
to this date, the earlier version of the law, 38 C.F.R. 
§ 3.156(a) (2001), remains applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim.  After reviewing the record, and for 
reasons expressed immediately below, the Board is of the 
opinion that the veteran has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD: 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical nexus.  See Moreau, supra.

In order for service connection to be granted for a 
psychiatric disability other than PTSD, three elements must 
be present: (1) a current disability; (2) in-service 
incurrence of such disability (or in the case of psychosis, 
manifestation within one year after service); and (3) medical 
nexus.  See Hickson, supra.

At the time of the February 1993 rating action which denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disability, including PTSD, the evidence then 
of record consisted of the veteran's statements, his service 
medical records and the report of a January 1993 VA 
examination.  This evidence established only that the veteran 
had a currently diagnosed psychiatric disability, a general 
anxiety disorder, according to a the January 1993 VA 
examination report.  PTSD was ruled out as a diagnosis.  
Hickson element (1) was accordingly met to that extent.  The 
veteran's DD Form 214 indicated Vietnam service aboard a 
naval vessel, and he claimed that he was exposed to stressors 
in the service (specifically fear of his shipmates, allegedly 
because of their racial prejudice).  However, the evidence 
did not establish that his claimed stressors occurred, or 
that a psychiatric disability was diagnosed or noted in 
service.  Hickson element (2) was not met.  Nor was there any 
evidence of record in February 1993 which established any 
relationship between any in-service incident, including the 
alleged stressors, and the veteran's psychiatric disability.  
In fact, the January 1993 medical examination report included 
no diagnosis of PTSD and noted no significant stressors in 
service.  Hickson element (3) was therefore also not met.    

The evidence submitted after the February 1993 denial still 
does not tend to verify the claimed in-service stressors and 
does not provide the required nexus between an in-service 
injury or stressor and the veteran's current disability.  

Medical reports submitted since February 1993, including VA 
examination reports, VA hospitalization and outpatient 
treatment reports, and a March 1997 letter from R.D.H., all 
relate to the veteran's current psychiatric condition and do 
not address a nexus to service.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  
This is also true of a March 1997 VA hospitalization report, 
which includes a diagnosis of PTSD but does not discuss any 
relationship to the veteran's naval service.  Moreover, a 
medical opinion diagnosing PTSD similarly does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Statements from the veteran, including his hearing testimony, 
although continuing to report and describe in-service 
stressor events, cannot be considered new and material.  With 
respect to PTSD, because he did not engage in combat, the 
veteran's lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau, supra; 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  No such evidence has been submitted.  The veteran 
has furnished no specific information which would allow for 
the corroboration of the stressful events he recounted.     

With respect to medical nexus, it is well-established that 
laypersons without medical training, such as the veteran, are 
not competent to render medical opinions as to medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray, the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108." 

In several medical reports, health care providers have 
discussed the veteran's account of his in-service stressor 
event.  In the March 1997 hospitalization report, the 
examiner reported the veteran's account of flashbacks and 
nightmares related to service.  In the January 1999 VA 
examination, the veteran described the experiences in the 
service that he contends caused his current psychiatric 
disability.  However, these reports appear to be merely a 
recitation of the veteran's statements and not medical 
findings, and as such, the Board finds that they are not new 
and material.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, 
similar evidence was already of record in February 1993, so 
the veteran's statements cannot be considered to be new.  See 
the January 1993 VA examination report.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the February 1993 
final denial of the veteran's claim is cumulative and 
redundant of evidence of record in February 1993.  As such, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  
Accordingly, new and material evidence has not been submitted 
and the claim for entitlement to service connection for a 
psychiatric disability to include PTSD is not reopened.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim for service connection for a 
psychiatric disability.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disability, to 
include PTSD, is not reopened.


		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

